Exhibit 10.05

 

[g255261kci001.jpg]

 

 2014 DIRECTOR COMPENSATION POLICY

 

Amended as of November 20, 2014

 

PURPOSE:                                The Director Compensation Policy
(“Policy”) establishes meeting fees and sets forth the types of expenses that
the Federal Home Loan Bank of New York (“FHLBNY”) will pay to the Board of
Directors (“Board”) of the FHLBNY.  The activities referred to in this Policy
are those as to which the Board believes Director attendance is necessary and
appropriate and which may be compensated. The Policy has been prepared in
accordance with Section 7 of the Federal Home Loan Bank Act (“Bank Act”) and the
regulations of the Federal Housing Finance Agency (“FHFA”) regarding Director
compensation and expenses.

 

I.                                        2014 DIRECTOR FEES

 

A.            Board Chairman

 

The maximum fee opportunity for 2014 for the Chair of the Board shall be
$105,000.

 

B.            Board Vice Chairman

 

The maximum fee opportunity for 2014 for the Vice Chair of the Board shall be
$90,000.

 

C.            Committee Chairs

 

The maximum fee opportunity for 2014 for a Director serving as a Committee Chair
shall be $90,000; however, such Director shall not receive any additional fee
opportunity if he or she serves as Chair of more than one Committee.  The Board
Chair and Board Vice Chair shall not receive any additional fee opportunity for
serving as a Chair of one or more Board Committees.

 

D.            Other Directors

 

The maximum fee opportunity for 2014 for Directors other than the Chair, the
Vice Chair, and the Committee Chairs shall be $80,000.

 

E.             Payments and Attendance

 

Each Director shall be paid an amount equal to approximately one-ninth of such
Director’s maximum fee opportunity as described above for each Board meeting
attended by said Director in 2014.  Such fees are to be paid on a quarterly
basis in arrears.

 

Consistent with the Bank’s Corporate Governance Policy, attendance is expected
at all Board meetings (and, if on a Committee, at all meetings of such
Committee).  Attendance at meetings by telephonic means shall be deemed
acceptable for purposes of receiving compensation.

 

Directors may, in their sole discretion, elect to not receive meeting fees by
notifying the Corporate Secretary.

 

--------------------------------------------------------------------------------


 

II.                                   EXPENSES

 

A.            In General

 

1.              Directors may be paid for reasonable travel, subsistence and
other related expenses incurred in connection with the performance of their
official duties as are payable to senior officers of the FHLBNY as specified in
the FHLBNY’s current policies covering the reimbursement of travel and other
business-related items.  However, under no circumstances shall Directors be paid
for gift or entertainment expenses.

 

B.                  Board and Board Committee Meetings

 

1.               Reimbursable expenses may be paid to Directors for attendance
at Board and Committee meetings as established herein.

 

C.                  Stockholders’ Meetings

 

1.               Reimbursement of reasonable expenses incurred by Directors
attending FHLBNY stockholders’ meetings is permitted.

 

D.                  Industry Meetings

 

1.              Reimbursement of Independent Directors’ expenses incurred while
attending industry meetings or annual conventions of trade associations on a
national level is permitted provided that a specific objective has been
identified and that attendance has been specifically pre-approved by the Board
of Directors.  Independent Directors attending industry events on behalf of the
FHLBNY should register and identify themselves as directors of the FHLBNY.

 

2.              Reimbursement of Member Directors’ expenses incurred while in
attendance at industry meetings or annual conventions of trade associations on a
national level is not permissible, unless such attendance is incidental to a
FHLBNY Board or Committee meeting.

 

E.                   Meetings Called by the Federal Housing Finance Agency

 

1.               Reimbursement of reasonable expenses may be paid to all
Directors participating in any meetings called by the FHFA.

 

F.                    Other Bank System Meetings

 

1.              Reimbursement of reasonable expenses may be paid to all
Directors who are invited to attend meetings of Federal Home Loan Bank System
committees (e.g., the Chair/Vice Chair Conference); Federal Home Loan Bank
System director orientation meetings; and meetings of the Council of Federal
Home Loan Banks and Council committees.

 

G.                  Expenses of Spouses

 

1.              Reimbursement of reasonable expenses incurred by a Director’s
spouse while accompanying the Director to a meeting for which the Director’s own
reasonable expenses can be reimbursed (as specified in Sections II B, C, D, E or
F above) will be permitted as long as the expenses satisfy the provisions of the
FHLBNY’S Business Expense and Travel Policy, Section 2.2(c), Disbursements for
Spouses.

 

III.                              PROCEDURES AND ADMINISTRATIVE MATTERS

 

A.                  Directors’ requests for reimbursement should be submitted to
the Office of Bank Relations within 60 days of incurring the reimbursable
item(s).

 

2

--------------------------------------------------------------------------------


 

B.                  Payment for and reimbursement of allowable business expenses
of the Directors will require the approval of the Head of Bank Relations or such
officers designated by the Head of Bank Relations.

 

C.                  Meetings of the Board and Committees thereof should usually
be held within the district served by the FHLBNY.  Under no circumstances shall
such meetings be held in any location that is not within the district without
prior approval of the Board.  FHFA regulations prohibit any meetings of the
Board of Directors (including committee, planning, or other business meetings)
to be held outside the United States or its possessions and territories.

 

IV.                               METHODOLOGY

 

With regard to the methodology utilized to determine the amount of fee
opportunity available to Bank Directors for 2014 as described herein, the Board
reviewed the 2013 Director Compensation Policy, and took into consideration
recommendations contained in a director compensation survey performed during
2013 by an outside compensation consulting firm.  The Board determined that a
modest adjustment to the fee opportunities available to Directors was merited
due to the FHLBNY’s performance over the past few years, and the fact that there
had not been an adjustment to Director compensation since January 1, 2011.  The
Board also noted that the increases were within the low to middle end of the
ranges suggested by the consultant’s study, and that the comparators used in the
study appeared to be appropriate.  The Board will endeavor to review the issue
of appropriate director compensation on an annual basis.

 

3

--------------------------------------------------------------------------------

 